Title: To James Madison from Perrin Willis, 12 July 1816
From: Willis, Perrin
To: Madison, James


        
          Dear Sir
          Washington July 12th. 1816
        
        I have been informed that the Government intend building an observatory in this place.
        Though the commission on the Sum to erect such a building would be nec[e]ssarily Small, I am desirous to be appointed agent to purchase the ground and erect the building. The performance of the duty with that fidelity which I purpose will develop to the Government my talent for business and thereby render me an essential Service.
        I am authorised to say that Col: Lane is particularly anxious for me to be appointed: becaus his present avocation claims his undivided Attention. I have the honor to be With the highest Respt. Your Most Obt: Servt:
        
          Perrin Willis
        
      